By the Court.
Continued residence here for six years is a bar, under the statute of limitations. Temporary absence from the state, without a change of residence, is not the ex*323.ception contained in the statute, and does not prevent the running of the statute during such absence.
[New York General Term,
May 6, 1861.
The finding of the referee that the defendant was absent from the state by various journeys during six years, at least one year, in the aggregate, is not a sufficient finding of absence to warrant the judgment against the defendant.
Judgment reversed, and new trial ordered; costs to abide the event.
Clerke, Gould and Ingraham, Justices.]